Citation Nr: 0409685	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  98-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah



THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1993 to March 
1997.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Salt Lake City, 
Utah, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in pertinent part, denied service connection for 
pes planus.  The rating board found that pes planus is a 
congenital abnormality that is unrelated to service and cannot be 
service-connected.  

After adjudicating another issue then pending on appeal, the Board 
remanded the pes planus issue to the RO for additional evidentiary 
development and adjudicative action.  

In November 2001 the RO affirmed the determination previously 
entered, and returned the case to the Board.  

In July 2002 the Board entered a separate decision that addressed 
other issues.  

Pursuant to authority granted by newly promulgated VA regulations, 
the Board in June 2002 undertook additional evidentiary 
development of the pes planus issue.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  As 
part of that effort, the Board invited the veteran to submit 
additional evidence relevant to the claim and scheduled a VA 
examination to obtain medical opinions regarding medical issue 
relevant to the appeal.  The veteran did not respond to the 
request for evidence or appear for the examination at the 
scheduled time and place.  

In August 2003 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran has congenital pes planus which clearly and 
unmistakably preexisted his entry into active military service.  



2.  The probative and competent medical evidence of record does 
not demonstrate that the preservice pes planus increased in 
severity during service or that any superimposed disability had 
its onset during service.  


CONCLUSION OF LAW

Preexisting bilateral pes planus was not aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5017, 
7104 (West 2002); 38 C.F.R. §§ 3.303(c), 3.306, 4.9, 4.57 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter; Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 redefines VA 
obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  It appears that although 
the veteran's claim was filed before November 9, 2000, the VCAA is 
applicable because the claim remains in a pending status before 
the Board at the present time and is therefore not yet final.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the claimant's 
representative of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  VA must also advise a claimant as to 
which evidence the claimant must supply, which evidence VA will 
obtain on his or her behalf and provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In the present case, the July 1997 and July 2001 rating decisions, 
the May 1998 statement of the case, December 2001, and August 2003 
supplemental statements of the case cite the law and regulations 
that are applicable to the appeal and explain why the RO denied 
the claim.  The August 2003 supplemental statement of the case set 
forth the text of the VCAA regulations.  

In addition, the RO sent a letter to the veteran in July 2003 
which explained the expanded VA notification and duty to assist 
obligations under the VCAA.  The letter informed the veteran of 
the evidence necessary to substantiate his claim and advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment and 
the approximate dates of treatment.  The letter explained that the 
RO would help him obtain evidence such as medical records, 
employment records, or records from Federal agencies if he 
furnished enough information to enable VA to request them.  The 
forms required to authorize the release of private medical records 
to VA were provided.  

The United States Court of Appeals for Veteran Claims' (CAVC's) 
decision in Pelegrini, supra, held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  The decision in 
Pelegrini held, in part, that a VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  

The new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The above cited RO 
communication advised the claimant that he could submit additional 
evidence and he has been given numerous other opportunity to do 
so.  

It appears to the Board that the claimant has indeed been notified 
that he should provide or identify any and all evidence relevant 
to the claims.  

VA believes that the Pelegrini decision is incorrect as it applies 
to claims where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review on 
this matter, as in the present case.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

The timing of the July 2003 VCAA notice letter does not comply 
with the express requirements of the law as found by the CAVC in 
Pelegrini.  However, all the VCAA requires is that the duty to 
notify be satisfied, and that claimants be given the opportunity 
to submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error in the present case.  
While a VCAA notice was not furnished before the first AOJ 
adjudication of the claim, it was issued before the transfer and 
certification of the case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been given every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices in the same manner as if the 
notice had been timely sent.  Therefore, notwithstanding 
Pelegrini, deciding the appeal at the present time will not result 
in prejudice to the veteran.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for a benefit under a law administered by the Secretary of 
Veterans Affairs unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.  

In the present case, all known Government evidence has been 
obtained.  The veteran has undergone a VA examination in 
connection with his claim and numerous attempts have been  made to 
schedule others.  He has been given an opportunity to identify all 
other medical providers and submit available documentation related 
thereto.  The veteran has not cooperated with VA efforts to 
develop his claim.  Without his active cooperation, nothing more 
can be done to assist him and VA is under no obligation to attempt 
to do so.  

The VCAA sets forth reciprocal obligations of both the claimant 
and VA, and it is well established that the VA duty to assist in 
the development and adjudication of a claim is not a one-way 
street.  The VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim with the claimant only in a passive 
role.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration 1 Vet. App. 406 (1991); Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  

Furthermore, VA is not required under the VCAA to provide 
assistance to a claimant if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the claimant in 
substantiating his claim, the VCAA does not apply).  The Board is 
not aware of any additional relevant evidence for which reasonable 
procurement efforts have not been made.  Accordingly, the Board 
finds that the requirements of the VCAA have been satisfied.  

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may proceed, 
consistent with the VCAA.  Accordingly, a remand of the appeal for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.  

Criteria

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 
2002).  If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is required 
to support the claim.  38 C.F.R. § 3.303(b) (2003).  

Congenital or developmental defects are not disabilities within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2003).  However, congenital or development defects may be 
service-connectable where a superimposed injury occurs during, or 
as a result of, active service.  VAOPGCPREC (82-90), Fed. Reg. 
45711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
and cases cited therein.  

The standard for determining whether pes planus is congenital or 
acquired in origin is found in 38 C.F.R. § 4.57 (2003) pertaining 
to static foot deformities.  

It is essential to make an initial distinction between bilateral 
flatfoot as a congenital or as an acquired condition.  The 
congenital condition, with depression of the arch, but no evidence 
of abnormal callosities, areas of pressure, strain or demonstrable 
tenderness, is a congenital abnormality which is not compensable 
or pensionable.  In the acquired condition, it is to be remembered 
that depression of the longitudinal arch, or the degree of 
depression, is not the essential feature.  The attention should be 
given to anatomical changes, as compared to normal, in the 
relationship of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, the medial 
tilting of the upper border of the astragalus.  

This is an unfavorable mechanical relationship of the parts.  A 
plumb line dropped from the middle of the patella falls inside of 
the normal point.  The forepart of the foot is abducted, and the 
foot everted.  The plantar surface of the foot is painful and 
shows demonstrable tenderness, and manipulation of the foot 
produces spasm of the Achilles tendon, peroneal spasm due to 
adhesion about the peroneal sheaths, and other evidence of pain 
and limited motion.  The symptoms should be apparent without 
regard to exercise. . . . (Emphasis added)  

VA regulations also provide that service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A veteran who served during a period of war, or a veteran who had 
peacetime service after December 31, 1946, is presumed to have 
been in sound condition except for defects, infirmities or 
disorders noted when examined and accepted for service.  The 
presumption of sound condition attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  Verdon v. Brown, 8 Vet. App. 529 
(1996); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Clear and unmistakable evidence that the disability manifested in 
service existed before service will rebut this presumption.  38 
U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2003).  
Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if against his 
or her own interest is of no force and effect if other data do not 
establish the fact.  
Other evidence will be considered as though such statement were 
not of record.  38 C.F.R. § 3.304(b)(3) (2003).  

The burden of proof is on the government to rebut the presumption 
of sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service, and 
if the government meets this requirement, by showing that the 
condition was not aggravated in service.  Vanerson v. West, 12 
Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

A pre-existing injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2003).  It is the Secretary's burden to rebut the presumption of 
in-service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis 

The veteran contends that during his four years of service as a 
rifleman and infantryman, his feet would hurt when he marched, 
rappelled and jumped out of helicopters in Bosnia and Haiti and 
that the pain became unbearable.  

He states that he continues to have pain that requires him to sit 
down for 15 to 20 minutes per hour while working as a mechanic.  

The veteran's service medical records contain no reference to 
complaints or abnormal findings regarding the feet.  The feet were 
reported as normal on examination for separation from service.  

The veteran underwent a VA examination in May 1997 in connection 
with his service connection claim, which was received in March 
1997.  He related that during basic training he was told that he 
had fallen arches and that he subsequently had foot and calf pain 
which were aggravated by prolonged marching.  He complained of 
bilateral chronic foot and calf pain on walking or prolonged 
standing.  On examination there was a complete loss of the 
longitudinal arch bilaterally.  No calluses were noted.  The 
diagnosis was bilateral pes planus with complete loss of the 
metatarsal arches with associated chronic metatarsalgia and 
bilateral calf pain.  

The veteran's service medical records, which appear to be 
complete, do not contain any reference to pes planus, and the 
disorder was not reported on examination for separation from 
service.  That alone is arguably sufficient to require the denial 
of service connection in the absence of additional information.  
The Board acknowledges, however, that the finding of what appears 
to be a substantial pes planus deformity of both feet only two 
months after the veteran left service suggests that pes planus may 
have been present for an unknown period of time before the 
examination, in which case the veteran is potentially entitled to 
a grant of service connection if the disorder were shown to have 
been incurred in or aggravated by service.  See 38 C.F.R. § 
3.303(d) (2003).  

That being the case, the Board attempted, through its March 1999 
remand and its own subsequent development efforts, to supplement 
the medical record by requesting an examination by a podiatrist 
and/or an orthopedist to ascertain whether pes planus was acquired 
or congenital in nature and whether it had its onset or increased 
in severity during service.  

The veteran did not reply to requests for additional medical 
records or cooperate with any of the several attempts made by the 
RO to have him undergo a medical examination.  Consequently, the 
appeal must be decided on the limited evidence currently on file.  
See 38 C.F.R. § 3.655(b) (2003) (When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the evidence 
of record).  

As a general rule, congenital or developmental defects or 
conditions are not considered to be diseases or injuries within 
the meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c) (2003); see also 38 
C.F.R. § 4.9 (mere congenital or developmental defects, absent, 
displaced or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases or 
injuries in the meaning of applicable legislation for disability 
compensation purposes); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.  

The VA general counsel has held, however, that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole shows 
that the manifestations in service constituted "aggravation" of 
the disease within the meaning of applicable VA regulations.  
VAOPGCPREC 82-90 (originally issued as VAOPGCPREC 1-85).  As a 
result of the General Counsel's decision, the only disabilities 
for which service connection can be denied as congenital or 
developmental under the above regulations are "defects," which are 
structural or inherent abnormalities or conditions and which are 
more or less stationary in nature.  

With respect to pes planus, a separate VA regulation, 38 C.F.R. § 
4.57 (2003) (quoted above), provides guidance as to which type of 
pes planus deformity may be considered a congenital disability and 
which type may be considered acquired for service connection 
purposes.  The regulation requires that, to be considered acquired 
in nature, an unfavorable mechanical relationship of the foot to 
the leg, as shown by various enumerated indicia, must be present.  
Mere flattening of the longitudinal arch is insufficient.  

In the present case, the report of the March 1997 examination 
shows that the veteran had pain in the calves in addition to 
flattening of the arches.  None of the specific findings set forth 
in the regulation were noted.  In their absence, and without 
current medical findings, the Board lacks a sufficient medical 
basis for finding that the veteran's pes planus is an acquired 
disability, as distinguished from a congenital defect for which 
the granting of service connection is precluded.  The Board is 
precluded by law from exercising its own independent judgment in 
resolving medical issues.  Colvin v. Derwinski, 1 Vet. App 171 
(1991).  The record contains no competent evidence that there was 
any superimposed disability of the feet during service.  

However, the congenital nature of the disability is not by itself 
dispositive of the appeal.  The above-cited opinion of the General 
Counsel states that when a disease is of a congenital nature, VA 
adjudicators are justified in finding that it pre-existed service.  
In other words, the Board must find that it clearly and 
unmistakably preexisted service and that the presumption of 
soundness is therefore rebutted.  

The veteran's entitlement to service connection thus turns on the 
question of whether manifestations of the disease in service 
constituted "aggravation" of the condition.  That question must be 
resolved by applying the same stringent legal standards that are 
applicable in cases involving acquired disabilities.  Monroe v. 
Brown, 4 Vet. App. 513 (1993); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996) and cases cited therein.  

Under the circumstances of the case, aggravation in service is not 
established, given the absence of clinical evidence of disability 
associated with flat feet in service.  There is no other medical 
evidence of record that would demonstrate that an increase in 
severity of pes planus occurred during service.  The veteran's own 
statements concerning the pes planus symptoms he experienced in 
service are competent evidence to the extent that they provide a 
description of the features or symptoms of pes planus in service.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  

However, the question of whether there was aggravation in service 
is medical in nature and medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, his opinion that his pes planus are 
related to service has no probative value.  

Accordingly, the Board finds that a preponderance of the evidence 
of record in this case is against a finding that pes planus was 
incurred in or aggravated by service.  Where a preponderance of 
the evidence is against a claim, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2002); see also 38 C.F.R. § 3.102 (2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to service connection for pes planus is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



